 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2245 
 
AN ACT 
To authorize the President, in conjunction with the 40th anniversary of the historic and first lunar landing by humans in 1969, to award gold medals on behalf of the United States Congress to Neil A. Armstrong, the first human to walk on the moon; Edwin E. Buzz Aldrin, Jr., the pilot of the lunar module and second person to walk on the moon; Michael Collins, the pilot of their Apollo 11 mission’s command module; and, the first American to orbit the Earth, John Herschel Glenn, Jr. 
 
 
1.Short titleThis Act may be cited as the New Frontier Congressional Gold Medal Act.  
2.FindingsThe Congress finds that— 
(1)as spacecraft commander for Apollo 11, the first manned lunar landing mission, Neil A. Armstrong gained the distinction of being the first man to land a craft on the moon and first to step on its surface on July 21, 1969;  
(2)by conquering the moon at great personal risk to safety, Neil Armstrong advanced America scientifically and technologically, paving the way for future missions to other regions in space;  
(3)Edwin E. Buzz Aldrin, Jr., joined Armstrong in piloting the lunar module, Eagle, to the surface of the moon, and became the second person to walk upon its surface;  
(4)Michael Collins piloted the command module, Columbia, in lunar orbit and helped his fellow Apollo 11 astronauts complete their mission on the moon;  
(5)John Herschel Glenn, Jr., helped pave the way for the first lunar landing when on February 20, 1962, he became the first American to orbit the Earth; and  
(6)John Glenn’s actions, like Armstrong’s, Aldrin’s and Collins’s, continue to greatly inspire the people of the United States.  
3.Congressional gold medal 
(a)Presentation authorizedThe President is authorized to present, on behalf of the Congress, to Neil A. Armstrong, Edwin E. Buzz Aldrin, Jr., Michael Collins, and John Herschel Glenn, Jr., each a gold medal of appropriate design, in recognition of their significant contributions to society.  
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury shall strike gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary.  
4.Duplicate medalsThe Secretary of the Treasury may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medals.  
5.National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.  
6.Authority to use fund amounts; proceeds of sale 
(a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.  
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
